Title: To Alexander Hamilton from Tench Coxe, 26 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 26, 1794. “You will find under this cover, an extract from a letter of mine of the 6th inst. to the Secy. at War concerning the mass of supplies for the War Department, together with his answer; and five several lists this day received of articles which are likely to be wanted, as I presume in 1794 or 1795. It is my opinion, that it is expedient, that measures be taken for the importation of many of the articles.…”
